Citation Nr: 1214112	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-30 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of a reduction from a 20 percent rating to a 10 percent rating for lumbar strain with degenerative changes, effective March 1, 2008.

2.  Propriety of a reduction from a 20 percent rating to a noncompensable (zero percent) rating for cervical strain with degenerative changes, effective March 1, 2008.

3.  Propriety of a reduction from a 10 percent rating to a noncompensable rating for left tennis elbow, effective March 1, 2008.

4.  Propriety of a reduction from a 10 percent rating to a noncompensable rating for right knee patellofemoral syndrome, effective March 1, 2008.

5.  Entitlement to an increased rating for right tennis elbow, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals of status post right shoulder arthroscopy, currently evaluated as 10 percent disabling.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1994 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the course of appealing the propriety of the reductions concerning lumbar strain with degenerative changes, cervical strain with degenerative changes, left tennis elbow, and right knee patellofemoral syndrome, the Veteran in fact contended that the disability ratings should be even higher for those disabilities.  As these claims for increase have not been developed for appellate review, they are referred to the agency of original jurisdiction (AOJ) for appropriate action.

The decision below addresses the four rating reduction issues.  The rating issues pertaining to the right elbow and right shoulder are addressed in the remand that follows the Board's decision.



FINDINGS OF FACT

1.  Following an August 2007 VA examination, the RO proposed to reduce the rating for service-connected lumbar strain with degenerative changes from 20 percent to 10 percent, cervical strain with degenerative changes from 20 percent to noncompensable, left tennis elbow from 10 percent to noncompensable, and right knee patellofemoral syndrome from 10 percent to noncompensable.

2.  By a rating decision dated in November 2007, the RO implemented the reductions, effective March 1, 2008.

3.  A comparison of the medical evidence upon which a 20 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction reflected improvement in service-connected lumbar strain with degenerative changes to a level no higher than that accounted for by the 10 percent rating.

4.  A comparison of the medical evidence upon which a 20 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction reflected improvement in service-connected cervical strain with degenerative changes to a level no higher than that accounted for by a 10 percent rating.

5.  A comparison of the medical evidence upon which a 10 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction did not reflect improvement in the Veteran's service-connected left tennis elbow.

6.  A comparison of the medical evidence upon which a 10 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction did not reflect improvement in the Veteran's service-connected right knee patellofemoral syndrome.



CONCLUSIONS OF LAW

1.  The reduction of the 20 percent rating to a 10 percent rating for lumbar strain with degenerative changes was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5237 (2011).

2.  The reduction of the 20 percent rating for cervical strain with degenerative changes was proper, but only to a rating of 10 percent.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5242 (2011).

3.  The reduction of the 10 percent rating to a noncompensable rating for left tennis elbow was not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5024 (2011).

4.  The reduction of the 10 percent rating to a noncompensable rating for right knee patellofemoral syndrome was not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5020 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a September 2007 rating action, the RO proposed a reduction of the rating for the Veteran's service-connected lumbar strain with degenerative changes from 20 percent to 10 percent, cervical strain with degenerative changes from 20 percent to noncompensable, left tennis elbow from 10 percent to noncompensable, and right knee patellofemoral syndrome from 10 percent to noncompensable.  The proposed reductions were based on findings in an August 2007 VA examination report.

The Veteran was notified of the RO's intent to reduce the assigned ratings by a letter dated later in September 2007.  By that letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e) and § 3.105(i) (2011).  The Veteran did not request a hearing.  He did submit additional argument and evidence in response to the proposed reductions.

Subsequently, the RO issued a November 2007 rating decision by which it reduced the four ratings as proposed effective March 1, 2008.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

The Board must next address whether a reduction was warranted in each instance.  The Veteran contends that the reductions were not warranted and that the prior ratings should be restored.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Notably, the provisions pertaining to stabilized ratings are not applicable as the prior ratings were not in effect for a long period; i.e., 5 years or more.  See 38 C.F.R. § 3.344 (2011).  In the Veteran's case, the four ratings were in effect from March 25, 2004.  Thus, the reductions were made after the ratings had been in effect for approximately 4 years.  

Lumbar Strain with Degenerative Changes

The Veteran's lumbar strain with degenerative changes was initially found to be 20 percent disabling based on evidence primarily from December 2004 and September 2005 VA examination reports.  The RO evaluated the Veteran's disability under Diagnostic Code 5010-5237 for arthritis and lumbar strain.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5010, 5237) (2011).

The December 2004 examination report indicated that the Veteran's lumbar spine disability resulted in pain.  Range of motion testing showed forward flexion of the lumbar spine to 60 degrees, extension to 45 degrees, lateral bending to 45 degrees, which were all performed without difficulty.  There was no significant pain or exacerbation.  Straight leg raising was negative.

The Veteran underwent additional VA examination of the lumbar spine in September 2005.  At that time, the Veteran complained of back pain, particularly on activity.  Examination revealed normal alignment, lordosis, and posture.  The Veteran had forward flexion from to 90 degrees with pain at 80 degrees; extension to 30 degrees, with pain at 25 degrees; lateral flexion to 30 degrees bilaterally, without pain; and lateral rotation to 30 degrees bilaterally, without pain.  The examiner noted that there was pain and limitation of motion with repetitive use, but no fatigue, weakness, or lack of endurance.  Neurological examination was normal.  X-rays showed no fracture or dislocation.  There was minimal, if any degenerative changes seen in the lumbar spine.  The diagnosis was low back pain.

This evidence provided the basis for the 20 percent rating assigned by the RO.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees.  See 38 C.F.R. § 4.71a (Diagnostic Code 5237).  Although the September 2005 examination did not show limited flexion to the extent shown by the December 2004 examination, the RO assigned a 20 percent rating when it resolved reasonable doubt in the Veteran's favor.

The August 2007 VA examination of the spine, on which the RO based the reduction, indicated that the Veteran's lumbar spine disability resulted in pain and stiffness.  There were no flare-ups or intervertebral disc syndrome present.  There was pain with motion of the thoracolumbar spine, but no spasm, abnormal posture, or abnormal curvature.  Motor, sensory, and reflex examinations were normal.  Range of motion testing showed forward flexion to 90 degrees, without pain.  Extension was to 30 degrees with pain at 20 degrees.  Lateral flexion was to 30 degrees bilaterally.  Lateral rotation was to 30 degrees bilaterally.  Other than the notation regarding extension, the examiner indicated that there was no pain on motion or repetitive use.  There was also no additional loss of motion on repetitive use for motion in any plane.  X-rays of the lumbar spine were normal.  The diagnosis was lumbar strain.

In consideration of this evidence, the Board finds that the evidence contained in the August 2007 examination report did reflect improvement in the Veteran's service-connected lumbar strain with degenerative changes.  The Veteran's range of motion was normal in all planes.  With consideration of painful motion, extension of the lumbar spine was limited; however, not even a compensable rating would be warranted when taking into account any functional loss associated with painful motion.  See 38 C.F.R. § 4.71a (Diagnostic Code 5237); Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Moreover, no other manifestation was found, such as muscle spasm, abnormal gait, abnormal contour, or an associated neurologic abnormality.

Nevertheless, when evaluating a disability as arthritis, if limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application if the limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010).  Because there was satisfactory evidence of painful motion, a 10 percent rating was appropriate for lumbar strain with degenerative changes, which was the rating the RO assigned after the reduction.  Although the range of motion at the August 2007 examination was similar to that at the September 2005 examination, there was improvement compared to the December 2004 examination, on which the prior 20 percent rating was essentially based.

VA treatment records associated with the claims file in connection with the reduction do not contain evidence that there was no improvement in the lumbar spine disability.  In October 2007, the Veteran complained of back pain.  Examination revealed no tenderness.  Reflexes were normal and straight leg raising was negative.  The VA records do not show that the Veteran had the type of limited motion that warranted the prior 20 percent rating.  The Veteran asserts that the August 2007 VA examiner did not take into consideration limited motion on repetitive movement.  However, the examiner expressly addressed that aspect and found that there was no additional loss of motion on repetitive use of the joint.  Additionally, the Veteran submitted private treatment records showing treatment for low back pain.  The records are not relevant to the claim on appeal because they are dated more than one year prior to the time period concerning the reduction.

Because a comparison of the evidence upon which a 20 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction did reflect improvement in the Veteran's service-connected lumbar strain with degenerative changes, the reduction effectuated on March 1, 2008 was warranted; that is, no more than a 10 percent level of disability was demonstrated.  Therefore, the Board concludes that the reduction to 10 percent for lumbar strain with degenerative changes was proper.

Cervical Strain with Degenerative Changes

The Veteran's cervical strain with degenerative changes was initially found to be 20 percent disabling based on evidence primarily from December 2004 VA and June 2005 examination reports.  The RO evaluated the Veteran's disability under Diagnostic Code 5010-5242 for arthritis.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5010, 5242).

The December 2004 examination report indicated that the Veteran's cervical spine disability resulted in pain and stiffness.  Range of motion testing showed forward flexion of the cervical spine to 60 degrees, extension to 50 degrees, and lateral rotation to 50 degrees bilaterally, which were all performed without difficulty.  X-rays showed mild degenerative changes at C3-4 and C4-5.  Notably, the x-ray report also indicated that there was some straightening which may be due to muscle spasm.  The diagnosis was cervical spine pain with mild degenerative changes C3-4 and C4-5.

Additional VA examination of the cervical spine was conducted in June 2005.  The Veteran reported neck pain and stiffness.  At this examination, the Veteran had forward flexion of the cervical spine to 45 degrees, extension to 30 degrees, lateral bending to 40 degrees bilaterally, and 35 degrees of lateral rotation bilaterally.  He was able to perform the motion actively, passively, and repetitively without difficulty.  The examiner provided an assessment of mild neck pain with mild degenerative changes.  The examiner also stated that the Veteran was not that disabled at that time from his neck problems.  

This evidence provided the basis for the 20 percent rating assigned by the RO.  Although the Veteran's motion of the cervical spine, particularly flexion and extension, was not limited to a great degree, the RO indicated that the 20 percent rating was warranted on account of the muscle spasm noted on the October 2004 x-ray report in addition to painful motion.  A 20 percent rating is warranted when muscle spasm of the cervical spine is severe enough to result in an abnormal gait or abnormal spine contour.  See 38 C.F.R. § 4.71a (Diagnostic Code 5242).

The August 2007 VA examination of the spine, on which the RO based the reduction, indicated that the Veteran's cervical spine disability resulted in pain and stiffness.  There were no flare-ups or intervertebral disc syndrome present.  In assessing painful motion, the examiner did not indicate there was pain with motion of the cervical spine as was indicated with the lumbar spine.  Significantly, there was also no spasm, abnormal posture, or abnormal curvature.  Motor, sensory, and reflex examinations were normal.  Range of motion testing showed forward flexion to 45 degrees.  Extension was to 45 degrees.  Lateral flexion was to 45 degrees bilaterally.  Lateral rotation was to 80 degrees bilaterally.  The examiner indicated that there was no pain on motion or repetitive use.  There was also no additional loss of motion on repetitive use for motion in any plane.  X-rays of the cervical spine were normal.  The diagnosis was cervical strain.

In consideration of this evidence, the Board finds that the evidence contained in the August 2007 examination report did reflect improvement in the Veteran's service-connected cervical strain with degenerative changes.  The Veteran's range of motion was normal in all planes and there was no painful motion, or additional functional loss based on painful motion or other factors.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Thus, a compensable rating was not warranted due to limitation of motion based on the results of the August 2007 examination.  Importantly, no other manifestation was found, such as muscle spasm, abnormal gait, abnormal contour, or an associated neurologic abnormality.  As noted previously, muscle spasm was part of the basis for the 20 percent rating that was initially assigned by the RO.

VA treatment records associated with the claims file in connection with the reduction show that the Veteran complained of neck pain in October 2007 and June 2008.  Additionally, the Veteran submitted private treatment records showing treatment for neck pain.  The records are not relevant to the claim on appeal because they are dated more than one year prior to the time period concerning the reduction.  After the proposed reduction, the Veteran submitted a response in which he stated that he did in fact experience painful motion and that this problem had not changed since the initial rating.

As noted previously, when evaluating a disability as arthritis, if limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application if the limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010).  Although painful motion was not identified at the August 2007 examination, the Veteran's statements, at the least, raise a reasonable doubt as to whether his cervical spine disability resulted in painful motion.  Therefore, while the August 2007 VA examination showed improvement in range of motion and the absence of muscle spasm, the Board finds that a 10 percent rating was nevertheless appropriate for cervical strain with degenerative changes due to painful motion when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

Because a comparison of the evidence upon which a 20 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction did reflect improvement in the Veteran's service-connected cervical strain with degenerative changes, the reduction effectuated on March 1, 2008 was warranted; however, only to a 10 percent level of disability and not to a noncompensable rating.  Therefore, the Board concludes that restoration of a 10 percent rating is warranted effective March 1, 2008.

Left Tennis Elbow

The Veteran's left tennis elbow was initially found to be 10 percent disabling based on evidence primarily from June 2005 and September 2005 examination reports.  The RO evaluated the Veteran's disability under Diagnostic Code 5024 for tenosynovitis.  See 38 C.F.R. § 4.71a (Diagnostic Code 5024).

The June 2005 examination report indicated that the Veteran's left elbow disability resulted in pain in the lateral aspect of the elbow.  Examination revealed poor extension and130 degrees of flexion actively, passively, and repetitively.  He had normal supination and pronation, actively, passively, and repetitively, as well.  Pain was reproduced over the lateral aspect of the lateral epicondyle.  The examiner did not provide a diagnosis for the left elbow, but indicated that it likely represented an overuse injury.

Additional VA examination of the left elbow was conducted in September 2005.  The Veteran reported experiencing bilateral elbow pain, greater on the right.  The pain occurred during flare-ups with activity and resulted in increased limitation of motion.  At this examination, there was tenderness over the lateral epicondyle and into the extensor mass.  The examiner noted that the Veteran had full range of motion of the left elbow.  Flexion was to 145 degrees with extension to zero degrees.  Supination was to 85 degrees and pronation was to 80 degrees.  There was no additional limitation of motion, secondary fatigue, weakness, lack of endurance, or incoordination.  Although painful motion was reported, it did not result in additional functional loss.  The examiner noted that pain would be the major functional impact during flare-ups.  X-rays of the elbows were negative.  The diagnosis was left elbow epicondylitis.  

This evidence provided the basis for the 10 percent rating assigned by the RO.  The Veteran's left elbow disability did not result in a compensable disability level based on limitation of motion or impairment of a related joint.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5205 to 5213).  However, because tenosynovitis is to be evaluated as arthritis, a 10 percent rating was assigned based on painful motion of the left elbow.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5024).

The August 2007 VA examination of the left elbow, on which the RO based the reduction, indicated that the Veteran's left elbow disability resulted in pain.  The Veteran essentially had normal range of motion of the left elbow with flexion from zero to 140 degrees, pronation to 80 degrees, and supination to 80 degrees.  Notably, when discussing painful motion, the examiner indicated that the right elbow caused painful movement.  However, the examiner did not list the left elbow in that section of the report.  The examiner did note that there was tenderness in the left elbow.  X-rays of the left elbow were normal.  The diagnosis was left elbow tendonitis.

In consideration of this evidence, the Board finds that the evidence contained in the August 2007 examination report did not reflect improvement in the range of motion of the left elbow.  The measurements were essentially the same as the previous examinations.  A compensable level of limitation of motion was not shown initially or during the time period concerning the reduction.  The salient question is whether the Veteran's disability improved in the aspect of painful motion; that is, did he continue to experience painful motion during the time period of the reduction.  

The August 2007 VA examiner did appear to make a distinction between the Veteran's right elbow painful movement and left elbow tenderness.  In response to the proposed reduction, the Veteran stated that he did in fact experience painful motion in the left elbow similar to that in the right elbow.  An October 2007 VA treatment record shows that the Veteran reported that any movement in the elbows increased the pain.  At the least, this evidence raises a reasonable doubt as to whether his left elbow disability resulted in painful motion.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his left elbow disability as likely as not resulted in painful motion during the time period of the reduction.  Because of the painful motion, a 10 percent rating was appropriate.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5024).

Because a comparison of the evidence upon which a 10 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction did not reflect improvement in the Veteran's service-connected left tennis elbow, the reduction effectuated on March 1, 2008 was not warranted.  Accordingly, the Board concludes that restoration of a 10 percent rating is warranted effective March 1, 2008.

Right Knee Patellofemoral Syndrome

The Veteran's right knee patellofemoral syndrome was initially found to be 10 percent disabling based on evidence primarily from a June 2005 examination report.  The RO evaluated the Veteran's disability under Diagnostic Code 5020 for synovitis.  See 38 C.F.R. § 4.71a (Diagnostic Code 5020).

The June 2005 examination report indicated that the Veteran's right knee disability resulted in effusion, some fatigue, and occasional giving out.  Examination revealed full extension and flexion to 125 degrees actively, passively, and repetitively.  The knees were stable and there was some tenderness in the right knee.  X-rays did not show any significant degenerative changes.  The examiner assessed the Veteran with right knee pain much greater than left likely patellofemoral in origin.  The examiner also indicated that the disability generally improves with time and was not disabling at the time.

This evidence provided the basis for the 10 percent rating assigned by the RO.  The Veteran's right knee disability did not result in a compensable disability level based on limitation of motion, instability, or impairment of a related joint.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5256 to 5263).  However, because synovitis is to be evaluated as arthritis, a 10 percent rating was assigned based on painful motion of the right knee.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5020).

The August 2007 VA examination of the right knee, on which the RO based the reduction, indicated that the Veteran's right knee disability resulted in effusion.  The Veteran had normal range of motion of the right knee from zero to 140 degrees.  The examiner noted that there was no pain on motion and no additional loss of motion on repetitive use.  It was noted there was some swelling.  Notably, the examiner discussed painful motion in other joints, but did not list the right knee.  The diagnosis was right knee prepatellar bursitis.

In consideration of this evidence, the Board finds that the evidence contained in the August 2007 examination report did reflect some improvement in the range of motion of the right knee, particularly flexion.  However, limitation of motion during both time periods was noncompensable.  As with the left elbow claim, the salient question is whether the Veteran's right knee disability improved in the aspect of painful motion; that is, did he continue to experience painful motion during the time period of the reduction.  

The August 2007 VA examiner appeared to indicate there was no painful motion affecting the right knee.  In response to the proposed reduction, the Veteran stated that he did in fact experience painful motion in the right knee, particularly on activity.  An October 2007 VA treatment also shows that the Veteran complained of right knee pain that increased on activity.  He also complained of right knee pain in December 2007 and June 2008.  At the least, this evidence raises a reasonable doubt as to whether the Veteran's right knee disability resulted in painful motion.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his right knee disability as likely as not resulted in painful motion during the time period of the reduction.  Because of the painful motion, a 10 percent rating was appropriate.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5020).

Because a comparison of the evidence upon which a 10 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction did not reflect improvement in the Veteran's service-connected right knee patellofemoral syndrome, the reduction effectuated on March 1, 2008 was not warranted.  Accordingly, the Board concludes that restoration of a 10 percent rating is warranted effective March 1, 2008.


ORDER

The reduction of the disability rating for lumbar strain with degenerative changes was proper; the appeal of this issue is denied.

The reduction of the disability rating for cervical strain with degenerative changes was proper, but only to the extent of a 10 percent rating; a restoration of a 10 percent rating from March 1, 2008, is granted.

The reduction of the disability rating for left tennis elbow was not warranted; a restoration of the 10 percent rating from March 1, 2008, is granted.

The reduction of the disability rating for right knee patellofemoral syndrome was not warranted; a restoration of the 10 percent rating from March 1, 2008, is granted.


REMAND

The Board finds it necessary to remand the issues of entitlement to an increased rating for right tennis elbow, currently evaluated as 10 percent disabling, and entitlement to an increased rating for residuals of status post right shoulder arthroscopy, currently evaluated as 10 percent disabling, to the AOJ for additional development.

The most recent VA compensation examination of the Veteran's right elbow and right shoulder was conducted in August 2007.  The Veteran asserts that these two disabilities have worsened since that time.  He maintains that he experiences painful motion in the right elbow and right shoulder, and that activity results in increased pain and limitation of motion.  Given that the disabilities may have increased in severity and that over four years have passed since the most recent VA compensation examination, the evidence has become stale, at least as it pertains to the current level of disability.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his right elbow and right shoulder disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Orlando, Florida.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since July 2008) from the Orlando VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his right elbow and right shoulder disabilities.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right elbow and shoulder disabilities.

The examiner should report the range of motion of the right elbow and right shoulder, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right elbow or right shoulder is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues of entitlement to an increased rating for right tennis elbow and entitlement to an increased rating for residuals of status post right shoulder arthroscopy.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


